[Cite as Ayer v. Morenz-Harbinger, 2020-Ohio-6861.]
                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO




LAWRENCE SCOTT AYER,                             :         APPEAL NOS. C-190687
                                                                       C-190716
  and                                            :         TRIAL NO. 2018001714

MARK D. AYER,                                    :             O P I N I O N.

         Plaintiffs-Appellants,                  :

  vs.                                            :

DEBORAH LYNN AYER MORENZ- :
HARBINGER,
                             :
      Defendant-Appellee,
                             :
   and
                             :
ST. DOMINIC CATHOLIC CHURCH,
et al.,                      :

        Defendants.                              :




Appeals From: Hamilton County Court of Common Pleas, Probate Division

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: December 23, 2020



Stagnaro, Saba & Patterson Co., L.P.A., Paul T. Saba, Jeffrey M. Nye and
Christopher R. Jones, for Plaintiff-Appellant Lawrence Scott Ayer,

Lindhorst & Dreidame Co., L.P.A., and Bradley M. McPeek, for Plaintiff-
Appellant Mark D. Ayer,

Dinsmore & Shohl LLP, Brian S. Sullivan and Sarah B. Cameron, for
Defendant-Appellee Deborah Lynn Ayer Morenz-Harbinger.
                     OHIO FIRST DISTRICT COURT OF APPEALS



W INKLER , Judge.

        {¶1}   Plaintiffs-appellants Lawrence Scott Ayer (“Larry”) and Mark D. Ayer

(“Mark”) filed a complaint contesting the will of Ruth Rattermann (“Ruth”). The

Hamilton County Court of Common Pleas, Probate Division, granted judgment in

favor of defendant-appellee Deborah Lynn Ayer Morenz-Harbinger (“Debbie”) and

the other beneficiaries of the will, and dismissed Larry and Mark’s claims. We find

no merit in Larry and Mark’s sole assignment of error, and we affirm the trial court’s

judgment.

                                  Facts and Procedure

        {¶2}   Ruth was, by all accounts, strong-willed, independent, and intelligent.

She was married to her husband Jack for over 54 years before he died in 2006. She

lived in a condominium that she and her husband had purchased. Ruth and Jack did

not have any children. Larry, Mark, and Debbie were the children of her sister,

Grace, and Ruth was their aunt.

        {¶3}   Until her retirement, Ruth had a career as an executive secretary at a

bank.   Although Ruth and Jack had accumulated substantial wealth, they lived

frugally and were not ostentatious. After her husband died, Ruth lived on her own.

For the 12 years prior to her death, she drove a car, managed her own shopping,

wrote checks to pay her bills, worked with an accountant to pay taxes, and otherwise

took care of herself. She enjoyed going to church and to the local YMCA to work out

and socialize. She stayed in touch with her sister-in-law and good friend, Evelyn

Rattermann (“Evelyn”).

        {¶4}   In 2014, Ruth became concerned about her sister Grace’s strange

behavior, particularly concerning was that Grace was named as Ruth’s power of

attorney. After discussing the matter with Evelyn, Ruth decided that she needed to


                                       2
                    OHIO FIRST DISTRICT COURT OF APPEALS



have a new power of attorney prepared. Evelyn suggested a local attorney, Lew

Seiler, because she had previously used his services and he made house calls. Ruth

contacted Seiler and set up an appointment to arrange for the preparation of a new

power of attorney and a will.

       {¶5}   Seiler has been an attorney since 1979.        He specializes in estate

planning for senior citizens. He often received referrals from Hamilton County Adult

Protective Services and Pro Seniors.       Over the course of his career, Seiler has

prepared hundreds of wills and powers of attorney. Seiler typically followed the

same procedure when meeting a client for the first time. He tried to get to know the

client, to determine whether the client was capable of making a will, and to find out

how the client wanted to pass on his or her estate. He asked a series of questions to

determine whether the client knew their family and relatives and the extent of their

assets in general. He also made sure that the client was not being unduly influenced

by meeting with the client alone, outside the presence of family or friends.

       {¶6}   Seiler met with Ruth on April 8, 2014, and took notes of his interview

with her. She identified several relatives and friends that she wanted to bequeath to

when she died and the specific item or dollar amount she wished to leave them. She

further stated that she wanted to leave the rest of her assets to her niece Debbie,

because Debbie had taken care of her. Seiler prepared and printed the will while he

was at Ruth’s condominium. He reviewed it with her line by line.

       {¶7}   Ruth then called her neighbor, Doris Barrett, to witness the will. Ruth

signed it, witnessed by Barrett and Seiler. Seiler also prepared a power of attorney

and a health-care power of attorney for Ruth, naming Debbie as her agent. After

Seiler left, Ruth called Barrett to thank her for witnessing her will. She then noted in

her journal that she had signed her will that day.



                                       3
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}   Several months later, Debbie’s husband, who was an attorney, called

Seiler about the power of attorney. He told Seiler that “there was a change in the

statute” and asked if Seiler would change the format. Additionally, Debbie’s name

had been misspelled, and she thought it should be corrected. Seiler verified with

Ruth that “it was okay to redraft it and that she still wanted Debbie to be her power

of attorney,” and he then made the changes. Seiler did not notarize the redrafted

document or see Ruth execute it. He indicated that the first power of attorney and

the second “pretty much cover[ed] the same thing.” The only real difference was that

the revised power of attorney had a section for the agent to sign stating that the agent

understood and accepted the duties and responsibilities of a power of attorney.

Debbie and a notary were present when Ruth signed the revised power of attorney.

       {¶9}   After signing the documents, Ruth put them in a drawer, where they

remained until the last week of her life. She continued living an active life. She

attended a wedding a month after signing her will. She visited her family and

friends, and she went to church, the YMCA, and various sporting events.             She

managed her own finances and worked with an accountant to prepare her taxes. Her

accountant indicated that she answered numerous detailed questions about her

assets and her tax situation, and that she understood her finances. He stated, “Never

once did I think she did not understand.”

       {¶10} Larry and Mark saw Ruth at family gatherings. They did not visit or

call to see how she was doing. When they did see Ruth, they observed that she was

“pretty sharp.” They acknowledged having little knowledge of the circumstances

surrounding the execution of Ruth’s will or of her intentions or capacity at that time.

       {¶11} Ruth had a stroke in June 2017, and, though her health started to

deteriorate, she remained sharp and strong-willed. Debbie had taken care of her in



                                       4
                    OHIO FIRST DISTRICT COURT OF APPEALS



the past, but by that time, Debbie had moved to the state of Washington. Thereafter,

Debbie employed a service called Right at Home to provide daily home care to Ruth.

According to Right at Home caregivers, Debbie would call often to check on Ruth.

       {¶12} In December 2017, Debbie called Larry and told him that Ruth was in

bad shape. She asked that he and Mark find some time to visit Ruth. On December

19, Mark and Larry finally visited her, which was Larry’s only visit, and he left town

after his visit. Mark returned on December 21. At that time, he had the opportunity

to read Ruth’s will and power of attorney, after which he became infuriated.

       {¶13} Lisa Luehrmann was Ruth’s niece by marriage and a beneficiary under

the terms of the will. She was a nurse who had also been helping care for Ruth.

Luehrmann said that Ruth often spoke fondly of Debbie, but rarely mentioned Larry

or Mark. After their visit, Larry and Mark both called Luehrmann and asked her to

be the executor of Ruth’s estate. Luehrmann felt uncomfortable with that request, as

she had just met Larry and Mark and she was not a “blood relative.” She indicated

that Ruth was “was a little annoyed or troubled” by Mark and Larry’s visit.

       {¶14} One of Ruth’s caregivers wrote in a contemporaneous note that Mark

and Larry made Ruth “upset” and “extremely confused.” When they left, her anxiety

“became so bad” and there was “lots of crying and also thinking she was going to die

sooner.” The caregiver had to sit in Ruth’s room for an hour after they left “so she

could calm down.”

       {¶15} Mark also called Seiler, after seeing his name on the will. He accused

Seiler of being in cahoots with Debbie’s husband, whom Seiler had never met. Mark

made several hostile comments and hung up the phone on Seiler.

       {¶16} Subsequently, Mark called Hamilton County Adult Protective Services

(“APS”). In that call, he described his aunt as “of sound mind and very sharp.” He



                                      5
                    OHIO FIRST DISTRICT COURT OF APPEALS



stated that Debbie was not caring for Ruth and that she was just waiting for her to

die since she would inherit the bulk of Ruth’s estate. According to Mark, Debbie only

wanted the services of hospice, not health care providers.

       {¶17} That same day, APS went to visit Ruth. Debbie, who had taken an

overnight flight, was annoyed that Mark had called APS, but she gave the APS

caseworker unfettered access to Ruth. Debbie told the caseworker that she had been

caring for Ruth and that there had been a feud between her and her brothers since

their mother’s death. She said that she had tried numerous times to get Ruth to “go

to hospice,” but Ruth had refused.

       {¶18} The notes from APS showed that the caseworker had no concerns

about Ruth’s care. Ruth was confused about her power of attorney, the contents of

her will, and what would happen after her death. But the notes also showed that

Ruth said that “Mark and Larry have done nothing for her, and that Debbie has done

a significant amount for her.” She also stated that “Debbie is a good person to care

for her and that she is more familiar with medication/health problems.” The notes

also showed that Ruth did not want services from hospice, and she did not want to

cause any more family conflicts.

       {¶19} The following day, APS spoke with personnel from Right at Home.

They reported that Ruth’s health was declining, that no one had met Mark or Larry,

that Lisa and Debbie were the only people who had been at Ruth’s home, and that

there had “never been any shady dealing.”        They also reported that Ruth had

eventually agreed to receive hospice services. APS also spoke with Vitas Hospice,

which reported that it had assessed Ruth on December 21, and its doctor had agreed

that hospice was appropriate. APS noted that both Vitas and Right at Home were

mandatory reporters for alleged abuse, and neither had made any report.



                                       6
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} Ruth died on December 28, 2017, at the age of 92. After her death,

Mark was so upset with APS records that he wrote a letter to the Hamilton County

Department of Job and Family Services (“HCJFS”) complaining about APS’s

investigation.   In its reply letter, HCJFS stated that “the hospice agency * * *

confirmed that Mrs. Rattermann was receiving around the clock care, after agreeing

to hospice the day prior. They confirmed that her mental state and physical health

were declining and had been for at least a month.”

       {¶21} The letter further stated that APS did not have sufficient evidence to

support allegations of abuse or neglect. It added, “Further, there was nothing that

led the APS worker to believe that there was any criminal wrongdoing, which would

have prompted a referral to a law enforcement agency for a criminal investigation.”

       {¶22} On April 26, 2018, Larry filed a will-contest action against Debbie and

the other beneficiaries of the will. He raised claims of lack of testamentary capacity

and undue influence.     He amended the complaint twice to add other claims,

including improper execution of the will, embezzlement, and unjust enrichment.

Mark was added as a plaintiff on the second amended complaint.

       {¶23} The trial court granted summary judgment in favor of Debbie on

Larry’s claims for lack of testamentary capacity, undue influence, and improper

execution of the will. The court further found that Mark and Larry lacked standing

to raise their other claims and dismissed those claims. This appeal followed.

                     Debbie’s Statute-of-Limitations Argument

       {¶24} First, we note that Debbie argues that Mark is not a proper party

because he was not made a party until the filing of the second amended complaint,

which was filed well outside of the statute of limitations.       She mentions this




                                      7
                     OHIO FIRST DISTRICT COURT OF APPEALS



argument in a couple of sentences but does not provide any legal authority or

citations to the record to support it.

       {¶25} Under App.R. 16(B), an appellee’s brief must conform to the same

requirements as an appellant’s brief. Stanley Miller Constr. Co. v. Ohio School

Facilities Comm., 192 Ohio App.3d 676, 2011-Ohio-909, 950 N.E.2d 218, ¶ 8 (10th

Dist.). Thus, the appellee’s brief must contain detailed arguments that point to

relevant and specific portions of the transcript and arguments supported by citations

to relevant authority. See App.R. 16(A)(7); State v. Wright, 4th Dist. Scioto No.

04CA2958, 2005-Ohio-5539, ¶ 5. While appellees have no burden to demonstrate

error, they are required to cite to transcripts or legal authorities to assist the court in

resolving the issues. Przybyla v. Przybyla, 2d Dist. Montgomery No. 27852, 2018-

Ohio-3071, ¶ 108.

       {¶26} Without further information, we decline to decide this issue. It is not

this court’s duty to “root out” arguments supporting a party’s position on appeal. See

Cameron v. Univ. of Toledo, 2018-Ohio-979, 98 N.E.3d 305, ¶ 61 (10th Dist.);

Stanley Miller Constr. Co. at ¶ 8. We hold that Debbie forfeited the issue by failing

to argue it as provided for in App.R. 16(B).

                        Mark and Larry’s Assignment of Error

       {¶27} In their sole assignment of error, Mark and Larry contend that the trial

court erred by granting Debbie’s motion for summary judgment and in dismissing

their claims. We find no merit in their assignment of error, and we affirm the trial

court’s judgment.

                                  Standard of Review

       {¶28} An appellate court reviews a trial court's ruling on a motion for

summary judgment de novo. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671


                                         8
                    OHIO FIRST DISTRICT COURT OF APPEALS



N.E.2d 241 (1996); Chateau Estate Homes, LLC v. Fifth Third Bank, 2017-Ohio-

6985, 95 N.E.3d 693, ¶ 10 (1st Dist.). Summary judgment is appropriate if (1) no

genuine issue of material fact exists for trial, (2) the moving party is entitled to

judgment as a matter of law, and (3) reasonable minds can come to but one

conclusion and that conclusion is adverse to the nonmoving party, who is entitled to

have the evidence construed most strongly in his or her favor. Temple v. Wean

United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977); Chateau Estate Homes

at ¶ 10.

       {¶29} The moving party bears the initial burden of informing the court of the

basis for its motion and demonstrating the absence of any genuine issues of material

fact. Dresher v. Burt, 75 Ohio St.3d 280, 282-293, 662 N.E.2d 264 (1996); Maas v.

Maas, 1st Dist. Hamilton No. C-190536, 2020-Ohio-5160, ¶ 14. Once the moving

party has met its burden, the nonmoving party has a reciprocal burden to set forth

specific evidentiary facts showing the existence of a genuine issue for trial. Dresher

at 293; Maas at ¶ 14. The nonmoving party cannot rest on conclusory allegations or

self-serving interpretations of the evidence presented. Dresher at 293; Maas at ¶ 14.

       {¶30} The mere existence of factual disputes between the parties does not

necessarily preclude summary judgment. Only disputes over genuine factual matters

that affect the outcome of the suit will properly preclude summary judgment.

Factual disputes that are irrelevant should not stop the entry of judgment as a matter

of law. Maas at ¶ 15; Smith v. A.B. Bonded Locksmith, Inc., 143 Ohio App.3d 321,

326, 757 N.E.2d 1242 (1st Dist.2001).

                              Will Contests Generally

       {¶31} The admission of a will to probate is prima facie evidence of the

attestation, execution, and validity of the will. Krischbaum v. Dillon, 58 Ohio St.3d


                                        9
                    OHIO FIRST DISTRICT COURT OF APPEALS



58, 567 N.E.2d 1291 (1991), paragraph two of the syllabus; Estate of Snell v. Kilburn,

165 Ohio App.3d 352, 2005-Ohio-7076, 846 N.E.2d 572 ¶ 10 (7th Dist.). But that

presumption is not irrebuttable. Krischbaum at 64; Estate of Snell at ¶ 10. To rebut

the presumption, the person contesting the will must produce evidence that

furnishes a reasonable basis for sustaining the claim.       Estate of Snell at ¶ 10;

Springer v. Lee, 3d Dist. Handcock No. 5-95-42, 1996 WL 223699, *2 (May 2, 1996).

“If the evidence so produced furnishes only a basis for a choice among different

possibilities as to any issue in the case, he fails to sustain his burden.” Springer at

*2, quoting Kata v. Second Natl. Bank, 26 Ohio St.2d 210, 271 N.E.2d 292 (1971),

paragraph two of the syllabus.

                                     Attestation

       {¶32} First, Larry and Mark argue that the probate court erred in concluding

that the will was validly attested to as required by R.C. 2107.03. R.C. 2107.03

provides,

       Except oral wills, every will shall be in writing, but may be handwritten

       or typewritten. The will shall be signed at the end by the testator or by

       some other person in the testator’s conscious presence and at the

       testator’s express direction. The will shall be attested and subscribed

       in the conscious presence of the testator, by two or more competent

       witnesses, who saw the testator subscribe, or heard the testator

       acknowledge the testator’s signature.

       {¶33} Some of the cases Debbie cites in response involve the admission of a

will to probate, which only requires the proponent to present a prima facie case. See

In re McGraw’s Will, 14 Ohio App.2d 87, 236 N.E.2d 684 (4th Dist.1967); Blagg v.




                                      10
                    OHIO FIRST DISTRICT COURT OF APPEALS



Blagg, 55 Ohio App. 518, 9 N.E.2d 991 (2d Dist.1936). Nevertheless, the same

principals have been applied in will-contest cases.

       {¶34} “It is not absolutely necessary that a testator sign a will in the presence

of the witnesses. The validity of [the] signature may be presumed ‘from the facts and

circumstances of the case.’ This presumption must be overcome by something more

than ‘slight, remote, or unsubstantial testimony.’ ”       Parks v. Kerns, 7th Dist.

Jefferson No. 82-J-32, 1984 WL 6519, *1 (Jan. 11, 1984), quoting Haynes v. Haynes,

33 Ohio St. 598 (1878), and Blagg. Accord Groves v. Potocar, 11th Dist. Lake No.

99-L-098, 2000 WL 1774169, *2 (Dec. 1, 2000). Further, acknowledgement of the

decedent’s signature or mark may be implied as well as express, taking into the

consideration the facts and circumstances of the case. Groves at *3, citing Blagg at

522.

       {¶35} In this case, the attestation stated,

       The foregoing instrument was on this 8 day of April, 2014 signed at the

       end thereof by the said Ruth Marcella Rattermann, and by her

       acknowledged, published and declared to be her Last Will and

       Testament in the presence of us, who thereupon, at her request, and in

       her presence, and in the presence of each other, have hereunto

       subscribed or hands as attesting witnesses thereto.

It was signed by Ruth, Seiler, and Barrett.

       {¶36} Seiler testified that he drafted the will, printed it, and reviewed it with

Ruth. Ruth called her neighbor, Barrett, to be a witness. Seiler said that Ruth signed

the will in Barrett’s presence and in his presence. He said “[t]he three of us were in

the same room of the condominium. We all signed it together.”




                                       11
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶37} Barrett was 76 years old at the time the will was signed. She had been

Ruth’s neighbor for several years, and she saw or visited Ruth about once per week.

On multiple occasions, Ruth had told Barrett that she wanted to give her assets to

Debbie because Debbie was the one who cared for her.

       {¶38} Barrett acknowledged that the signature on the will was her

handwriting. She said that Ruth “called down here and asked me if I would come

up—she was making a will out to Debbie, would I come up to her apartment and sign

it—sign my name, that Debbie will get everything when she passes away.” Barrett

“went up and talked to her for a just a few minutes and I signed that paper, and I

came back down. The lawyer was up there with her.”          Barrett signed the will as a

witness because “the lawyer asked me to sign right here for Ruth to make that will

out to Debbie.” After Seiler left, Ruth called Barrett to thank her for signing the will

as a witness.

       {¶39} Larry and Mark rely solely on the following testimony from Barrett.

Later in her deposition, she stated that she did not see the attorney sign the will.

She further testified:

       Q. Did you see Ruth actually sign the document?

       A. No, I didn’t.

       Q. You didn’t see Ruth sign it either?

       A. No, I didn’t. I wasn’t up there.

       Q. So, it was already signed when you actually signed the will?

       A. I don’t know about that now, but I did sign it.

       Q. I understand that.

       A. I don’t know if Ruth already signed it or not, because I didn’t stay

       up there. I came back down here.



                                       12
                     OHIO FIRST DISTRICT COURT OF APPEALS



       Q.   So, while you were upstairs, you did not witness or see Ruth

       execute or sign that will; it that correct?

       A. I didn’t see Ruth sign, nothing, no.

       {¶40} The attestation clause was valid on its face, and therefore, it was

entitled to a presumption of proper execution. See Estate of Snell, 165 Ohio App.3d

352, 2005-Ohio-7076, 846 N.E.2d 572, at ¶ 31; In re Will of McGraw, 14 Ohio

App.2d at 89-90, 236 N.E.2d 684.          The testimony cited by Mark and Larry is

insufficient to overcome the presumption of validity or to create a question of

material fact in that regard.

       {¶41} First, the fact that the will was drawn by the attorney who was present

at its execution was “strong presumptive evidence that the execution of the will was

regular.” Estate of Snell at ¶ 30; In re Will of McGraw at 89. Seiler testified that he

ensured that all formalities were followed. He prepared the will, witnessed Ruth sign

it as the testator, and saw Barrett sign it as a witness. Both Seiler and Barrett

confirmed their signatures.

       {¶42} Further, simply because a witness cannot recall whether the testator’s

signature was on a document, the testator should not be deprived of the right of

disposing of the testator’s property by will. Groves, 11th Dist. Lake No. 99-L-098,

2000 WL 1774169, at *3. Blagg, 55 Ohio App.2d at 522, 9 N.E.2d 991.

       In the absence of explicit and definite testimony [,] a witness should

       not be permitted to contradict that to which he has subscribed. The

       testator is not here to dispute witnesses’ testimony. * * *         “The

       privilege of disposing of one’s estate by will is a valuable right, and it

       has been written that he should not be deprived of this right upon

       slight, remote, or unsubstantial testimony.”



                                        13
                    OHIO FIRST DISTRICT COURT OF APPEALS



Blagg at 522, quoting Robertson v. Robertson, 232 Ky. 572, 576, 24 S.W.2d 282

(1930). As the trial court stated, “under the circumstances of this case * * * Plaintiff

cannot in this case create a triable issue based solely on Ms. Barrett’s lack of memory

as to the details of the execution.” We agree.

       {¶43} We decline to invalidate Ruth’s will based on “slight, remote or

insubstantial testimony,” as has been offered here. See Parks, 7th Dist. Jefferson No.

82-J-32, 1984 WL 6519, at *1. Such testimony is insufficient to create a genuine

issue of material fact concerning the will’s attestation. Consequently, we reject Mark

and Larry’s arguments as to the attestation.

                                   Undue Influence

       {¶44} Next, Larry and Mark argue that Debbie exercised undue influence on

Ruth in executing the will. The elements of undue influence are: (1) a susceptible

testator; (2) another’s opportunity to exert undue influence; (3) improper influence

exerted or attempted; and (4) a result showing the effect of that influence. West v.

Henry, 173 Ohio St. 498, 510-511; 184 N.E.2d 200 (1962); Knowlton v. Schultz, 179

Ohio App.3d 497, 2008-Ohio-5984, 902 N.E.2d 548, ¶ 8 (1st Dist.).

       {¶45} The admission of a will to probate is prima facie evidence of its

validity. The parties contesting the will bear the burden of proving the elements of

undue influence. West at 511; Knowlton at ¶ 8.

       The mere existence of undue influence or an opportunity to exercise it,

       although coupled with an interest or motive to do so, is not sufficient

       to invalidate a will, but such influence must be actually exerted on the

       mind of the testator with respect to the execution of the will in

       question; and, in order to invalidate the will, it must be shown that the




                                       14
                      OHIO FIRST DISTRICT COURT OF APPEALS



       undue influence resulted in the making of testamentary dispositions

       which the testator would not otherwise have made.

West at 511.

       {¶46} “General influence, however strong or controlling, is not undue

influence unless brought to bear directly upon the act of making the will.” Knowlton

at ¶ 10, quoting West at 511. “Simply because the testator’s will disposes of his

property ‘in an unnatural manner, unjustly or unequally and * * * at variance’ with

the testator’s expressions about relatives or the natural objects of his bounty, does

not invalidate the will unless undue influence was actually exercised on the testator.”

Knowlton at ¶ 10, quoting West at 511.        The testator’s declarations not made

contemporaneously with or near to the will’s execution are not admissible as proof of

undue influence. West at 511; Knowlton at ¶ 10.

       {¶47} The first element is that the testator was susceptible. The bulk of the

evidence clearly showed that Ruth was not susceptible. Her family and friends all

stated that at the time she executed the will, she was of sound mind, she handled her

own affairs, lived an active life, knew the extent of her assets, and made her own

decisions.     Nevertheless, Mark and Larry presented expert testimony that Ruth

suffered from depression, which made her susceptible to Debbie’s influence. Thus,

there was an issue of fact on this element.

       {¶48} Debbie had opportunities to exert influence, given how much time she

spent with her aunt. But the influence must be “undue.” In determining whether

influence is “undue,” the focus is on whether the influence was reasonable given the

prevailing facts and circumstances. Krischbaum, 58 Ohio St.3d at 68, 567 N.E.2d

1291. Nothing in the record shows that any influence Debbie had was unreasonable.

See Groves, 11th Dist. Lake No. 99-L-098, 2000 WL 1774169, at *4.



                                       15
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶49} Finally, there is no evidence at all that Debbie exerted or attempted to

exert influence over the will or that the will shows any influence by her. Larry and

Mark rely on outlandish claims about Debbie’s conduct that have little or no

evidentiary support. They claim that following the execution of the will and power of

attorney, Debbie used the power of attorney granted to her by Ruth to isolate Ruth

and systematically steal her money. They also rely on evidence of examples of Ruth’s

alleged cognitive impairment just prior to her death, but all those alleged events

occurred years after the execution of the will.

       {¶50} This court has stated, “[T]he relevant time period is the time at or near

the execution of the will. Courts have held that evidence regarding the exertion of

undue influence relating to the execution of a legal document must be confined to a

reasonable period before and after the execution of the document.” Knowlton, 179

Ohio App.3d 497, 2008-Ohio-5984, 902 N.E.2d 548, at ¶ 22. The determination of

what constitutes a reasonable time period lies within the trial court’s discretion. Id.

The probate court found that “[t]hose events were too far removed in time to have

relevance to the will contest causes of action * * *.” This determination was not so

unreasonable, arbitrary, or unconscionable as to connote an abuse of discretion. See

Blakemore v. Blakemore, 5 Ohio St.3d 217, 218, 450 N.E.2d 1140 (1983); Cincinnati

v. Harrison, 1st Dist. Hamilton No. C-090702, 2010-Ohio-3430, ¶ 7.

       {¶51} Ruth told her friend Evelyn that she was concerned because her sister,

Grace, who had her power of attorney, was acting strangely. Evelyn suggested that

she contact Seiler and that she see about a will, too. Ruth called Seiler herself. Seiler

came and spoke to Ruth alone. His deposition indicated that she had the capacity to

execute the will and that she knew what she wished to do. His notes show that he

wrote a zero next to Larry’s and Mark’s names. As the trial court stated, “this was



                                       16
                     OHIO FIRST DISTRICT COURT OF APPEALS



not an inadvertent omission.” Ruth said repeatedly she wanted to leave her assets to

Debbie because Debbie took care of her. Mark and Larry barely knew Ruth and had

little contact with her. See Doyle v. Schott, 65 Ohio App.3d 92, 95-96, 582 N.E.2d

1057 (1st Dist.1989).

       {¶52} The only individuals present during the signing of the will were Ruth,

Seiler, and Barrett. Debbie was not in the room or anywhere nearby. Larry and

Mark contend that simply because Debbie was not present did not mean that she was

not exerting influence. But there is simply no evidence that Debbie was involved in

any way in the drafting and execution of the will.       See Groves, 11th Dist. Lake No.

99-L-098, 2000 WL 1774169, at *5.

       {¶53} Mark and Larry assert issues of fact exist because their expert opined

that there was influence that was exerted. But that testimony did not establish that

the will was the result of that influence. See Boley v. Kennedy, 3d Dist. Crawford No.

3-02-35, 2003-Ohio-1663, ¶ 22. Mark and Larry have not met their burden to show

that issues of fact exist for trial on the issue of undue influence.

                                 Testamentary Capacity

       {¶54} Finally, Mark and Larry argue that Ruth lacked testamentary capacity.

Testamentary capacity exists when the testator has sufficient mind and memory: (1)

to understand the nature of the business in which he or she is engaged; (2) to

comprehend generally the nature and extent of his or her property; (3) to hold in his

or her mind the names and identity of those who have natural claims upon his or her

bounty; and (4) to be able to appreciate his or her relation to the members of his or

her family. Niemes v. Niemes, 97 Ohio St. 145, 119 N.E. 503 (1917), paragraph four

of the syllabus; Doyle, 65 Ohio App.3d at 94, 582 N.E.2d 1057.




                                         17
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶55} Testamentary capacity is determined as of the time of the will’s

execution. Evidence of the testator’s mental and physical condition at the time of the

making of the will, as well as a reasonable time before and after, is relevant and

admissible. In re Estate of Flowers, 2017-Ohio-1310, 88 N.E.3d 599, ¶ 73 (6th

Dist.); In re Estate of Marsh, 2d Dist. Greene No. 2010 CA 78, 2011-Ohio-5554, ¶ 18.

       {¶56} Courts have held that a testator had testamentary capacity despite the

testator engaging in long-term alcohol abuse and having a personality disorder or

having dementia or Alzheimer’s disease. Estate of Flowers at ¶ 76; Estate of Marsh

at ¶ 20-25; Doyle at 95. Even being declared incompetent does not necessarily mean

that the testator lacks testamentary capacity.    See Taylor v. Garinger, 30 Ohio

App.3d 184, 185-187, 507 N.E.2d 406 (12th Dist.1986). The person contesting the

will must show that these conditions affected the testator’s capacity to make a will.

Estate of March at ¶ 34. “While a temporary failure of memory might exist,

nevertheless the solid power of understanding may remain.” Meier v. Peirano, 76

Ohio App. 9, 16, 62 N.E.2d 920 (1st Dist.1945).

       {¶57} The record overwhelming demonstrates that Ruth had testamentary

capacity. Seiler stated that without a doubt, she had testamentary capacity, as did all

her relatives and friends. Larry and Mark argue that she did not comprehend the

nature and extent of her estate.      They contend that Ruth could only identify

$300,000 of her estate based on Seiler’s notes. But the record shows that Ruth was

able to list her many financial accounts, her personal assets, and her real estate.

Seiler wrote the figure $300,000 in his notes, but he could not remember its

meaning. He stated, “That is a number she would have given me. I can’t tell you

whether that was an estimate of everything or just the stock account.          I don’t

remember, I’m sorry.” Further, the record shows that Ruth had an account with



                                      18
                    OHIO FIRST DISTRICT COURT OF APPEALS



approximately that amount at the time. Thus, Seiler’s notation does not show a lack

of testamentary capacity.

       {¶58} The cases only require that the testator know the general nature and

extent of his or her property. The record unequivocally shows that Ruth knew the

nature and extent of her property at the time she executed her will. Larry and Mark

have presented no evidence to the contrary, and there is no merit to their claim that

she lacked testamentary capacity.

                                The Remaining Claims

       {¶59} Finally, the trial court concluded that because it had found that the will

was valid, Larry and Mark had no standing raise the other claims in the second

amended complaint. The court granted summary judgment in favor of Debbie and

against Larry on claims one, three and ten. Those claims were for incapacity, undue

influence, and improper execution of the will.

       {¶60} Counts two and four were duplicate claims of incapacity and undue

influence brought by both Mark and Larry. Though the court stated Mark and Larry

lacked standing on those counts, the trial court properly should have granted

summary judgment in favor of Debbie on those counts as well. We hereby modify

the trial court’s judgment to reflect that determination.

       {¶61} The fifth claim was for concealment or embezzlement of assets under

R.C. 2109.50. Given that we have found the will to be valid, and Mark and Larry are

not beneficiaries under the will, neither of them is an interested party as defined in

the statute, and therefore, they lack standing to pursue that claim. See Wozniak v.

Wozniak, 90 Ohio App.3d 400, 405-406, 629 N.E.2d 500 (9th Dist.1993).

       {¶62} The sixth, seventh, eighth and ninth claims allege claims for unjust

enrichment, breach of the power of attorney, a constructive trust, and injunctive


                                       19
                    OHIO FIRST DISTRICT COURT OF APPEALS



relief, respectively. Because Larry and Mark do not have an interest in the estate,

they lack standing to bring those claims. See In re Estate of Yeager, 11th Dist.

Trumbull Nos. 2014-T-0107 and 2014-T-0108, 2015-Ohio-2458, ¶ 18; In re Estate of

Sacco, 7th Dist. Columbiana No. 03 CO 39, 2004-Ohio-3196, ¶ 16-20.

                                       Summary

       {¶63} In sum, we find no merit in Larry and Mark’s arguments related to the

attestation of the will and claims of undue influence and lack of testamentary

capacity. We overrule their sole assignment of error, and we affirm the trial court’s

judgment, with the modification that summary judgment should be granted in favor

of Debbie on counts two and four of the complaint, rather than being dismissed for

lack of standing.

                                                         Judgment affirmed as modified.



MYERS, P.J., and BERGERON, J., concur.


Please note:
       The court has recorded its own entry this date.




                                       20